Citation Nr: 0334334	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left lower leg, muscle group XII, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Newark, New 
Jersey, which denied an increase in a 30 percent rating for 
residuals of a gunshot wound of the left lower leg, muscle 
group XII.  

During the course of this appeal, the veteran has raised a 
claim for entitlement to a total disability rating for 
compensation rating based on individual unemployability (TDIU 
rating).  As this issue is not currently in appellate status 
it is referred to the RO for adjudication.


REMAND

As noted by the veteran's representative, it appears that the 
VA examiner conducting the most recent examination in May 
2001, primarily examined the veteran's knee, and did not 
report findings referable to the remainder of the lower left 
leg.  Muscle Group XII controls motion of the toes, and 
stability of the arch of the foot.  38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2003).  The examiner reported that the 
findings referable to the knee were consistent with a 
fracture of the tibia, thereby raising the possibility that 
the veteran's gunshot wound involved muscles in addition to 
Muscle Group XII.  However, the examiner did not express a 
clear opinion on this question, and it is unclear whether the 
examiner reviewed the claims folder.  

The examiner reported that the veteran had degenerative joint 
disease in the left knee, but did not express an opinion as 
to whether that disability was related to the service 
connected gunshot wound.  Such an opinion is necessary.  See 
Mariano v. Principi, __ Vet. App. __, No. 01-0467 (Oct. 22, 
2003).  The Board finds that another VA examination is 
necessary prior to deciding the appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the notice requirements of § 5103(a) are 
not met unless VA can point to a specific document in the 
record).  The veteran has not received the specific notice 
prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  

The RO sent a letter to the veteran in April 2001 in which it 
attempted to comply with the notice requirements of 
38 U.S.C.A. § 5103(a).  However, this letter pertains to a 
claim for entitlement to service connection for a disability, 
and does not relate to a claim for entitlement to an 
increased rating for a service-connected disability.  
Moreover, this notice limited the time for submitting 
necessary evidence to 60 days from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of the 
residuals of a gunshot wound of the left 
lower leg.  All current residuals should 
be identified.  

The examiner should report the specific 
muscles or muscle groups, and joints 
affected by the gunshot wound.  For 
muscle groups other than Muscle Group 
XII, the examiner should report whether 
there is any loss of muscle fascia, 
muscle substance, impairment of muscle 
tonus, impairment of function, atrophy, 
retained metallic fragments, or loss of 
muscle resistance.

For all joints affected by the gunshot 
wound the examiner should report the 
range of motion in degrees, and also 
report whether there is any additional 
range of motion loss due to weakened 
movement, excess fatigability, or 
incoordination. 

The examiner should report whether any 
gunshot wound scars are painful, 
unstable, or produce any functional 
limitation.  The examiner should also 
report the measurements of the scars, 
whether they are entrance or exit wound 
scars, are ragged, depressed, adherent, 
indicate a deep track of the bullet 
through one or more muscle groups, or 
indicate wide damage.

The examiner should review the claims 
folder prior to completing the 
examination report and should note such 
review in the examination report or in an 
addendum to the report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is advised 
that failure to report for a scheduled VA 
examination without good cause could 
result in the denial of his claim.

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for entitlement to an 
increased rating for residuals of a 
gunshot wound of the left lower leg.  The 
RO should consider all pertinent rating 
criteria, and consider whether separate 
ratings may be assigned for the scars of 
the veteran's lower left leg, or for 
additional muscle groups.  The RO should 
also consider whether referral for 
consideration of an extraschedular 
evaluation is appropriate.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




